 



Exhibit 10.106
LAM RESEARCH CORPORATION
2007 Stock Incentive Plan
Restricted Stock Unit Award Agreement
(U.S. Agreement)
     Pursuant to the terms of the 2007 Stock Incentive Plan (the “Plan”) Lam
Research Corporation, a Delaware corporation (the “Company”), hereby awards
Restricted Stock Units to the Plan participant (the “Participant”) on the terms
and conditions as set forth in this Restricted Stock Unit Award Agreement (the
“Agreement”) and the Plan. Capitalized terms used but not defined in this
Agreement shall have the meaning specified in the Plan.
     NOW, THEREFORE, it is hereby agreed as follows:
     1.     Award of Restricted Stock Units. Subject to the terms and conditions
of this Agreement and the Plan (the terms of which are incorporated herein by
reference) and effective as of the date set forth above, the Company hereby
grants to the Participant ___ (___) Restricted Stock Units. The Restricted Stock
Units represent an unfunded, unsecured promise by the Company to deliver Shares
of Company common stock (the “Company Stock”).
     2.     Vesting. Subject to the terms and conditions of this Agreement and
provided that the Participant continues to provide Service (as defined in
Section 3 below) to the Company (or any Affiliate), the Restricted Stock Units
will vest and become payable in Shares of Company Stock (as set forth in
Section 4) on the date(s) indicated in the below schedule (“Vesting Dates”):

          Percentage of Vesting date   Restricted Stock Units     vested
[INSERT DATE]
   
[INSERT DATE]
   

     In the event of a Change in Control of the Company, the Restricted Stock
Units are governed by Section 10 of the Plan.
     3.     Effect of Termination of Service or Leave of Absence. For purposes
of this Agreement, “Service” shall mean the performance of services for the
Company (or any Affiliate) in the capacity of an Employee, Executive, Officer or
Company Director. If the Participant’s Service is Terminated by the Participant
or by the Company or an Affiliate for any reason, including Participant’s death
or disability (as defined in Section 22(e) of the Code) before all Restricted
Stock Units have vested, the unvested Restricted Stock Units shall be forfeited
by the Participant. As of the 31st (or 91st if reemployment is guaranteed by
statute or contract) day of a leave of absence, vesting of the Restricted Stock
Units will be suspended and vesting credit will no longer accrue, unless
otherwise determined by the Committee or required by contract or statute. If the
Participant returns to Service immediately after the end of an approved leave of
absence, vesting credit shall continue to accrue from that date of continued
Service.

 



--------------------------------------------------------------------------------



 



     4.     Form and Timing of Payment. Subject to Section 6 of this Agreement,
on the Vesting Date, the Restricted Stock Units shall automatically be converted
into unrestricted Shares (such date being the end of the “Restricted Period”).
Such Shares will be issued to the Participant (as evidenced by the appropriate
entry in the books of the Company or a duly authorized transfer agent of the
Company) as soon as practicable after the end of the Restricted Period, but in
any event, within the period ending on the later to occur of the date that is 2
1/2 months from the end of (i) the Participant’s tax year that includes the
applicable Vesting Date, or (ii) the Company’s tax year that includes the
applicable Vesting Date. Shares issued in respect of a Restricted Stock Unit
shall be deemed to be issued in consideration of past services actually rendered
by the Participant to the Company or an Affiliate or for its benefit for which
the Participant has not previously been compensated or for future services to be
rendered, as the case may be, which the Company deems to have a value at least
equal to the aggregate par value of the Shares subject to the Restricted Stock
Unit.
     5.     No Dividend Payments. Unless the Award is adjusted pursuant to
Section 10.2 of the Plan with respect to changes in the Company’s capital
structure, at the Company’s sole discretion, the Participant may be entitled to
receive cash payments equal to any cash dividends declared by the Board on the
Company’s Stock and other distributions paid with respect to a number of Shares
that corresponds to the number of Restricted Stock Units each Participant holds.
If any such dividends or distributions are paid in Shares, the Fair Market Value
of such Shares, measured as of the dividend payment date, shall be converted
into Restricted Stock Units, and such Restricted Stock Units shall be subject to
the same forfeiture restrictions and restrictions on transferability that apply
to the Restricted Stock Units with respect to which they relate.
     6.     Tax Withholding Obligations. To meet the obligations of the
Participant, the Company and/or the Participant’s actual employer (the
“Employer”) with respect to any and all income tax, (including federal, state
and local taxes), social insurance contributions, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”) under any
domestic or foreign federal, state or local statute, ordinance, rule, or
regulation in connection with any aspect of the Restricted Stock Units,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the conversion of the Restricted Stock Units into Shares or the
receipt of an equivalent cash payment, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends, the Committee shall
require that the Company and/or the Employer withhold a number of whole Shares
otherwise deliverable having a Fair Market Value sufficient to satisfy the
statutory minimum (or such higher amount as is allowable without adverse
accounting consequences) of the Participant’s estimated total obligation for
Tax-Related Items associated with any aspect of the Restricted Stock Units. The
Company and/or the Employer may also in lieu of or in addition to the foregoing,
at its sole discretion, (i) require the Participant to deposit with the Company
or the Employer an amount of cash sufficient to meet his or her obligation for
Tax-Related Items , (ii) withhold the required amounts from the Participant’s
pay during the pay periods next following the date on which any such applicable
tax liability otherwise arises, and/or (iii) sell or arrange for the sale of
Shares to be issued on the vesting of the Restricted Stock Units to satisfy the
Participant’s and the Company’s or the Employer’s obligation for Tax-Related
Items. If the Participant’s and/or the Company’s or the Employer’s obligation
for Tax-Related Items is satisfied as described in (iii) of this section, the
Company and/or the Employer will endeavor to sell only the number of Shares
required to

2



--------------------------------------------------------------------------------



 



satisfy the Participant’s and the Company’s or the Employer’s obligation for
Tax-Related Items; however, the Participant agrees that the Company and/or the
Employer may sell more Shares than necessary to cover the Tax-Related Items. The
Company shall not deliver any of the Shares until and unless the Participant has
made the deposit required herein or proper provision for required withholding
has been made. The Participant hereby consents to any action reasonably taken by
the Company or the Employer to meet his or her obligation for Tax-Related Items.
     7.     Restriction on Transferability. During the Restricted Period,
neither the Restricted Stock Units, nor the Shares or any beneficial interest
therein, may be sold, transferred, pledged, assigned, or otherwise alienated at
any time. Any attempt to do so contrary to the provisions hereof shall be null
and void. Notwithstanding the above, distribution can be made pursuant to will,
the laws of descent and distribution, intra-family transfer instruments or to an
inter vivos trust.
     8.     Requirements of Law. The issuance of Shares of Company Stock upon
vesting of the Restricted Stock Units is subject to Section 13 of the Plan,
which generally provides that any such issuance shall be subject to compliance
by the Company and the Participant with all applicable requirements of law
relating thereto and with all applicable regulations of any stock exchange on
which the Company Stock may be listed for trading at the time of such issuance.
The inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance of any
Company Stock hereby shall relieve the Company of any liability with respect to
the non-issuance of the Company Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
     9.     Rights as Shareholder. Subject to Section 5 above, the Participant
shall not have voting or any other rights as a shareholder of the Company with
respect to the Restricted Stock Units. Upon settlement of the Participant’s
Restricted Stock Units into Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), the
Participant will obtain full voting and other rights as a shareholder of the
Company.
     10.     No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”). If, notwithstanding the parties’ intent in this regard,
at the time of the Participant’s Termination of Service, he or she is determined
to be a “specified employee” as defined in Code Section 409A, and one or more of
the payments or benefits received or to be received by the Participant pursuant
to the Restricted Stock Units would constitute deferred compensation subject to
Code Section 409A, no such payment or benefit will be provided under the Stock
Units until the earliest of (A) the date which is six (6) months after the
Participant’s “separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (B) the
date of the Participant’s death or “disability” (as such term is used in
Section 409A(a)(2)(C) of the Code), or (C) the effective date of a “change in
the ownership or effective control” or a “change in ownership of a substantial
portion of the assets” of the Company (as such terms are used in Section
409A(a)(2)(A)(v) of the Code). The provisions of this Section 10 shall only
apply to the

3



--------------------------------------------------------------------------------



 



extent required to avoid the Participant’s incurrence of any penalty tax or
interest under Code Section 409A or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of the Restricted Stock
Units would cause the Participant to incur any penalty tax or interest under
Code Section 409A or any regulations or Treasury guidance promulgated
thereunder, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to conform it to the maximum extent practicable
to the original intent of the applicable provision without violating the
provisions of Code Section 409A, including without limitation to limit payment
or distribution of any amount of benefit hereunder in connection with a Change
in Control to a transaction meeting the definitions referred to in clause
(C) above, or in connection with any disability to a disability as referred to
in (B) above; provided however that the Company makes no representation that
this Restricted Stock Unit is not subject to Section 409A nor makes any
undertaking to preclude Section 409A from applying to this Restricted Stock
Unit. In addition, to the extent the Company determines it appropriate to
accelerate any vesting conditions applicable to this award, then to the extent
necessary to avoid the Participant’s incurring any penalty tax or interest as a
result of such vesting acceleration under Code Section 409A or any regulations
or Treasury guidance promulgated thereunder, and notwithstanding Section 4
above, the Company may as a condition to extending such acceleration benefits
provide for the Shares to be issued upon settlement of the Restricted Stock
Units to be issued on the earliest date (the “Permitted Distribution Date”) that
would obviate application of such penalty or interest rather than issuing them
upon the date on which such vesting is effective as would otherwise be required
under Section 2 (or as soon as practicable after such Permitted Distribution
Date and in no event later than that last day of the grace period following such
date permitted under Code Section 409A).
     11.     Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
     12.     Effect on Other Employee Benefit Plans. The value of the Restricted
Stock Units granted pursuant to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Participant’s benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
     13.     No Employment Rights. The award of the Restricted Stock Units
pursuant to this Agreement shall not give the Participant any right to continue
providing Service to the Company or an Affiliate. Also, the award is completely
within the discretion of the Company, is voluntary and occasional and does not
create any contractual or other right to receive future awards of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units even if Restricted
Stock Units have been awarded repeatedly in the past. Restricted Stock Units are
an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the

4



--------------------------------------------------------------------------------



 



Company or to an Affiliate, and the grant of Restricted Stock Units is outside
the scope of the Participant’s employment contract, if any. Further, the award
of the Restricted Stock Units is not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculation of any
overtime, severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.
     14.     Amendment of Agreement. This Agreement may be amended only by a
writing executed by the Company and the Participant, which specifically states
that it is amending this Agreement. Notwithstanding the foregoing, this
Agreement may be amended unilaterally by the Committee by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to the Participant, and provided that no such
amendment adversely affects the rights of the Participant. Limiting the
foregoing, the Committee reserves the right to change, by written notice to the
Participant, the provisions of the Restricted Stock Units or this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, (including, but in no way limited to,
Code Section 409A as described in Section 10 of this Agreement), provided that
such amendment shall not impair the rights of the Participant with respect to
outstanding Restricted Stock Units without the Participant’s written consent.
     15.     Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Stock
Administrator. Any notice to be given to the Participant shall be addressed to
the Participant at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall have been deemed given when actually delivered.
     16.     Severability. The provisions of this Agreement are severable and if
all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
     17.     Construction. The Restricted Stock Units are being issued pursuant
to Section 7 of the Plan and are subject to the terms of the Plan. A copy of the
Plan is available upon request during normal business hours at the principal
executive offices of the Company. To the extent that any provision of this
Agreement violates or is inconsistent with an express provision of the Plan, the
Plan provision shall govern and any inconsistent provision in this Agreement
shall be of no force or effect.
     18.     Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units granted
under the Plan and participation in the Plan or future Restricted Stock Units
that may be granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to

5



--------------------------------------------------------------------------------



 



agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
     19.     Entire Agreement. The Plan is incorporated herein by reference. The
Plan and this Agreement constitute the entire agreement of the Company and the
Participant with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof.
     20.     Miscellaneous.
          a.     The Company has established the Plan voluntarily, it is
discretionary in nature and the Board may terminate, amend, or modify the Plan
at any time; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement, without the Participant’s written approval unless
such termination, amendment, or modification of the Plan is necessary in order
to comply with any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision.
          b.     All obligations of the Company under the Plan and this
Agreement, with respect to the Restricted Stock Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
          c.     By signing this Agreement, the Participant acknowledges that
his or her personal employment or Service information regarding participation in
the Plan and information necessary to determine and pay, if applicable, benefits
under the Plan must be shared with other entities, including companies related
to the Company and persons responsible for certain acts in the administration of
the Plan. By signing this Agreement, the Participant consents to such
transmission of personal data as the Company believes is appropriate to
administer the Plan.
          d.     To the extent not preempted by federal law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
California, without regard to its principles of conflict of laws.
     21.     Agreement to Participate. By executing this Agreement, the
Participant agrees to abide by all of the governing terms and provisions of the
Plan and this Agreement. Additionally, the Participant acknowledges having read
and understood the terms and conditions of this Agreement, and specifically
agrees to be bound by the terms thereof. The Participant must acknowledge his or
her agreement to participate in the Plan and to abide by all of the governing
terms and provisions of the Plan and this Agreement, by signing this Agreement
electronically or, if otherwise instructed by the Company, by printing and
signing a paper copy of this Agreement and returning it to the appropriate
Company representative, within 60 days of the date of this Agreement.

6



--------------------------------------------------------------------------------



 



* * * * *

             
PARTICIPANT SIGNATURE
 
         
PRINTED NAME
 
         
DATE
 
         

7